January9, 1976



The Honorable Ted Butler               Opinion No. H-760
Criminal District Attorney
Bexar County                           He: Polling places for
San Antonio, Texas 70205               the election of county
                                       school trustees.
Dear   Mr. Butler:
      You have asked two questions concerning the election of
county school trustees in Bexar County, which has a population
in excess of 500,000, according to the last federal census.
You explain that the county has a seven member board of
county school trustees, three of whom are elected from the
county at large. The others are elected singly from the
four commissioners' precincts. Fifteen independent school
districts cover the entire county. There is no common
school district. However, the independent school districts
do not all conduct elections for their district trustees at
the same time. As a consequence, at the time of the regular
elections for county school trustees some of the individual
districts do not hold simultaneous district trustee elections
or designate polling places in those districts which voters
may use to vote for county school trustees. You ask:

               Question No. 1: Can an independent
            school distr=   Folding an election for
            school district trustees be required
            by the election order of the County
            Judge to permit voters, [who are]
            otherwise qualified as electors, [and]
            who reside in another independent school
            district not conducting an election for
            school district trustees that day, to
            vote a limited ballot for the election
            of county school trustees only?




                          p. 3209
The Honorable Ted Butler - page 2 (H-760)



             Question No. 2: Can an independent
          school district i;ot holding an election
          for school district trustees be required
          to hold an election for the regular
          election of county school trustees?
     Section 11.03 of the Texas Education Code governs the
election of county school trustees. It reads in part:
             (a) Elections of county school
          trustees or members of the county board
          of education and district trustees shall
          be held on the first Saturday in April,
          except that in counties having a popula-
          tion of 500,000 or more, according to
          the last preceding federal census, such
          elections may be held on any other
          Saturday the trustees or board members
          may select by official resolution.
             (b) Election officers appointed to
          hold the election for district trustees
          in each school district shall hold the
          regular election for county school
          trustees or county board members.
          . . .
             (d) The order for such elections
          must be made by the county judge at least
          30 days prior to election day and must
          designate as voting places within each
          common or independent school district the
          same places at which votes are cast for
          the district trustees.
             (e) It shall be no valid objection
          that the voters of a commissioners precinct
          are required by operation of this section
          to cast their ballots at a polling place
          outside the commissioners precinct of their
          residence.
          .   .   .   .




                           p. 3210
The Honorable Ted Butler - page 3 (H-760)


     In our opinion this statute originally contemplates
that elections will be held for district trustees  and county
school trustees at the same time , whether on the first
Saturday in April or some other day. Attorney General
Opinion C-40 (19631, interpreting predecessor statutes,
said:
          Under these statutes, an election for
          county school trustees must be conducted
          at the same place and by the same
          election officers as an election for
          trustees of an independent school district
          which is held on the same day.
          .   .   .

          In our opinion, the effect of [two of
          the statutes] is to make the election of
          county school trustees a part of the
          election for district trustees, although
          these statutes do not require use of a
          single ballot form and do not authorize a
          complete fusion of duties in conducting
          the election and canvassing the returns
          as is permitted [by a third statute].

     However, section 23.08 of the Texas Education Code
states that
          [ellections for trustees of independent
          school districts shall be held on the
          first Saturday in April, except that in
          counties having a population of 500,000
          or more the trustees may by official
          resolution select any other Saturday.
Attorney General Opinion M-740 (1970) concluded that each
independent school district has the authority under that
section to select any other Saturday by official resolution
of its board, and implied that the changes could be made
whether or not other independent school districts in the
county, or the county school board, made the same change.




                        p. 3211
The Honorable Ted Butlers- page 4 (H-760)


     Although the 64th Legislature enacted sections 2.01b
and 2.01~ of the Texas Election Code to standardize election
dates and authorize joint elections under certain conditions
so that school trustee elections may be conducted on only a
limited number of dates, it is still statutorily possible
for Bexar County local school boards to select dates for
school district trustee elections which differ from the
county school trustee election dates. See also Texas Election
Code, sec. 2.06a and Texas Education Code, sec. 17.95.
     We conclude that elections for independent school
district trustees may be held at times different from elections
for county school trustees, though if they are held on the
same day, they must be consolidated. But the circumstance
that the board of trustees of an independent school district
has chosen to hold elections for its trustees on a date
different from that set for the election of county school
trustees does not relieve it of the duty and responsibility
to provide election officers and its regular polling places
for county school trustee elections pursuant to subsections
(b) and (d) of section 17.03 of the Texas Education Code.
See Attorney General Opinion M-645 (1970). Those provisions
Ginly   intend that voters in each independent school district
have the opportunity to cast their votes for county school
trustees at polling places located within their particular
school districts. See Attorney General Opinion H-555 (1975).
     Accordingly, we answer your first question in the
negative and your second question in the affirmative. See
TaaBfen;.w;;;Iy, 316.S.W.Zd 311 (Tex.Civ.App. -- Amarilx
1958
                      SUMMARY

          Independent school districts not holding
          an election for independent school district
          trustees on the day set for the election of
          county school trustees in counties having a
          population in excess of 500,000 are required
          to hold county school trustee elections within




                          p. 3212
.   .




        The Honorable Ted Butler - page 5 (H-760)


                    the school district. Independent school
                    districts holding simultaneous elections for
                    district trustees on that day cannot be required
                    to provide voting places for voters from the
                    school districts not holding such a simultaneous
                    election.
                                     Jery    truly yours,



                                        Attorney General of Texas
        APPROVED:
v--




        Opinion Camslittee
        jwb




                                 p. 3213